 

FIRST AMENDMENT
TO FINANCING AGREEMENT

 

FIRST AMENDMENT, dated as of November 8, 2018 (this “Amendment”), to the
Financing Agreement, dated as of December 27, 2017 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Financing Agreement”), by
and among Rhino Resource Partners LP, a Delaware limited partnership (the
“Parent”), Rhino Energy LLC, a Delaware limited liability company (“Rhino”),
each subsidiary of Rhino listed as a “Borrower” on the signature pages thereto
(together with Rhino, each a “Borrower” and collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(together with the Parent and each other Person that executes a joinder
agreement and becomes a “Guarantor” thereunder, each a “Guarantor” and
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), Cortland Capital Market
Services LLC (“Cortland”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”), Cortland, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and CB Agent Services LLC, as origination agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Origination Agent” and together with the Collateral Agent
and the Administrative Agent, each an “Agent” and collectively, the “Agents”).

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereinafter set
forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.        Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

 

2.     Amendments.

 

(a)       New Definitions. Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions in appropriate alphabetical order:

 

““First Amendment” means the First Amendment to Financing Agreement, dated as of
November 8, 2018, by and among the Agents, the Lenders party thereto and the
Loan Parties.”

 

““First Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 5 of the First Amendment have been either
satisfied or waived.”

 



   

 

 

(b)       Existing Definitions.

 

(i)       The definition of “Applicable Premium” in Section 1.01 of the
Financing Agreement is hereby amended and restated its entirety to read as
follows:

 

““Applicable Premium” means, as of the date of the occurrence of an Applicable
Premium Trigger Event:

 

(a)       during the period of time from and after the Effective Date up to and
including the date that is the eighteen (18) month anniversary of the Effective
Date, an amount equal to the Make-Whole Amount; and

 

(b)       thereafter, zero.”

 

(ii)       The definition of “Applicable Premium Trigger Event” in Section 1.01
of the Financing Agreement is hereby amended by amending and restating clause
(a) therein its entirety to read as follows:

 

“(a) any payment by any Loan Party of all, or any part, of the principal balance
of any Term Loan for any reason (including, without limitation, any optional
prepayment or mandatory prepayment but excluding any regularly scheduled
amortization payment made pursuant to Section 2.03(a) (other than, for the
avoidance of doubt, any payment made pursuant to clause (ii) of the last
sentence of Section 2.03(a))) whether before or after (i) the occurrence of an
Event of Default, or (ii) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations;”

 

(iii)       The definition of “Make-Whole Amount” in Section 1.01 of the
Financing Agreement is hereby amended and restated its entirety to read as
follows:

 

““Make-Whole Amount” means, as of any date of determination, an amount equal to
the aggregate amount of interest (including, without limitation, interest
payable in cash, in kind or deferred) which would have otherwise been payable on
the aggregate principal amount of the Term Loan paid on such date (or in the
case of an Applicable Premium Trigger Event specified in clauses (b), (c), (d)
or (e) of the definition thereof, the principal amount of the Term Loan
outstanding on such date and the aggregate amount of the Unused Line Fee
(assuming for purposes of calculating the Unused Line Fee that the Total Delayed
Draw Term Loan Commitment is equal to the amount of the Total Delayed Draw Term
Loan Commitment immediately prior to the occurrence of the Applicable Premium
Trigger Event) which would have otherwise accrued) from the date of the
occurrence of the Applicable Premium Trigger Event until the eighteenth month
anniversary of the Effective Date.”

 



   

 

 

3.        Waiver.

 

(a)        Pursuant to the request by the Loan Parties, but subject to
satisfaction of the conditions set forth in Section 5 hereof, and in reliance
upon (A) the representations and warranties of Loan Parties set forth herein and
in the Financing Agreement and (B) the agreements of the Loan Parties set forth
herein, the Required Lenders hereby (i) waive any Event of Default that has or
would otherwise arise under Section 9.01(c) of the Financing Agreement solely by
reason of the Loan Parties failing to comply with the Fixed Charge Coverage
Ratio covenant in Section 7.03(b) of the Financing Agreement for the period
ending September 30, 2018.

 

(b)        The waiver in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.

 

4.        Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows :

 

(a)       Representations and Warranties; No Event of Default. The
representations and warranties herein, in Article VI of the Financing Agreement
and in each other Loan Document, certificate or other writing delivered by or on
behalf of the Loan Parties to any Agent or any Lender pursuant to the Financing
Agreement or any other Loan Document on or prior to the First Amendment
Effective Date are true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the
First Amendment Effective Date, after giving effect to this Amendment (including
the waiver set forth in Section 3 hereof), as though made on and as of such date
(unless such representations or warranties are stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applied to any representations or warranties that already are qualified
or modified as to “materiality” or “Material Adverse Effect” in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification) on and as of such earlier date), and no
Default or Event of Default has occurred and is continuing as of the First
Amendment Effective Date, after giving effect to this Amendment (including the
waiver set forth in Section 3 hereof), or would result from this Amendment
becoming effective in accordance with its terms.

 

(b)       Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and to
execute this Amendment and deliver each Loan Document to which it is a party,
and to consummate the transactions contemplated hereby and by the Financing
Agreement, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect.

 



   

 

 

(c)       Authorization; Etc. The execution, delivery and performance of this
Amendment by the Loan Parties, and the performance of the Financing Agreement,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document or any other Permitted Lien) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except in the case of clause (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d)       Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment or any other Loan Document to which it is or will be a party
other than filings and recordings with respect to Collateral that were made, or
otherwise delivered to the Collateral Agent for filing or recordation, on the
Effective Date.

 

5.       Conditions to Effectiveness. This Amendment shall become effective only
upon satisfaction in full, in a manner reasonably satisfactory to the
Origination Agent, of the following conditions precedent (the first date upon
which all such conditions shall have been satisfied or waived being herein
called the “First Amendment Effective Date”):

 

(a)       The Agents shall have received this Amendment, duly executed by the
Loan Parties, each Agent and the Required Lenders.

 

(b)       The representations and warranties contained in this Amendment and in
Article VI of the Financing Agreement and in each other Loan Document shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to “materiality” or “Material Adverse Effect” in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the First Amendment
Effective Date, after giving effect to this Amendment (including the waiver set
forth in Section 3 hereof), as though made on and as of such date (unless such
representations or warranties are stated to relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to “materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 



   

 

 

(c)       No Default or Event of Default shall have occurred and be continuing
on the First Amendment Effective Date, after giving effect to this Amendment
(including the waiver set forth in Section 3 hereof), or result from this
Amendment becoming effective in accordance with its terms.

 

(d)       The Borrowers shall have paid on or before the First Amendment
Effective Date all fees, costs and expenses then payable pursuant to Section
2.06 and Section 12.04, including, without limitation, the reasonable fees and
expenses of Schulte Roth & Zabel LLP, counsel to the Origination Agent.

 

6.       Continued Effectiveness of the Financing Agreement and Other Loan
Documents. Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the First Amendment Effective Date all references in any such Loan
Document to “the Financing Agreement”, the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended or modified by this Amendment, and (iii)
confirms and agrees that to the extent that any such Loan Document purports to
assign or pledge to the Collateral Agent for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent for the benefit of the Agents and
the Lenders a security interest in or Lien on, any Collateral as security for
the Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Amendment does not and shall not
affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties’ obligations to
repay the Loans in accordance with the terms of Financing Agreement, or the
obligations of the Loan Parties under any Loan Document to which they are a
party, all of which obligations shall remain in full force and effect. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agents or any Lender under the Financing Agreement or any other Loan Document,
nor constitute a waiver of any provision of the Financing Agreement or any other
Loan Document.

 



   

 

 



7.       Release. Each Loan Party hereby acknowledges and agrees that, on the
First Amendment Effective Date: (a) neither it nor any of its Affiliates has any
claim or cause of action arising on or prior to the First Amendment Effective
Date against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) under the
Financing Agreement and the other Loan Documents and (b) each Agent and each
Lender has, prior to the First Amendment Effective Date, properly performed and
satisfied in a timely manner all of its obligations prior to the First Amendment
Effective Date to such Loan Party and its Affiliates under the Financing
Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Agents and the Lenders wish (and each Loan Party agrees) to eliminate, to the
fullest extent permitted under applicable law, any possibility that any past
conditions, acts, omissions, events or circumstances which occurred prior to the
First Amendment Effective Date would impair or otherwise adversely affect any of
the Agents’ and the Lenders’ rights, interests, security and/or remedies under
the Financing Agreement and the other Loan Documents. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, arising on
or prior to the First Amendment Effective Date, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done on or prior to the First Amendment Effective Date and
arising out of, connected with or related in any way to this Amendment, the
Financing Agreement or any other Loan Document, or any act, event or transaction
on or prior to the First Amendment Effective Date related or attendant thereto,
or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of each Loan Party,
or the making of any Loans, or the management of such Loans or the Collateral,
in each case, on or prior to the First Amendment Effective Date.

 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action arising on or prior to the First Amendment
Effective Date and agrees that this instrument shall be and remain effective in
all respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that to the extent permitted under
applicable law, the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 



   

 

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees and agents, and any Person acting for or on
behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 7. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Financing
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of
Collateral Agent’s Lien on any item of Collateral under the Financing Agreement
or the other Loan Documents. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees and agents, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as the
Released Parties may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by the Released Parties as a result of such
violation.

 

Each Lender hereby acknowledges and agrees that, on the First Amendment
Effective Date: (a) neither it nor any of its Affiliates has any claim or cause
of action arising on or prior to the First Amendment Effective Date against
Cortland Capital Market Services LLC, Colbeck Capital Management, LLC or CB
Agent Services LLC (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Financing Agreement and
the other Loan Documents and (b) each of Cortland Capital Market Services LLC,
Colbeck Capital Management, LLC, CB Agent Services LLC and their respective
Affiliates has, prior to the First Amendment Effective Date, properly performed
and satisfied in a timely manner all of its obligations prior to the First
Amendment Effective Date to such Lender and its Affiliates under the Financing
Agreement and the other Loan Documents. Notwithstanding the foregoing, Cortland
Capital Market Services LLC, Colbeck Capital Management, LLC, CB Agent Services
LLC and their respective Affiliates wish (and each Lender agrees) to eliminate,
to the fullest extent permitted under applicable law, any possibility that any
past conditions, acts, omissions, events or circumstances which occurred prior
to the First Amendment Effective Date would give rise to any claim by any Lender
against Cortland Capital Market Services LLC, Colbeck Capital Management, LLC,
CB Agent Services LLC and their respective Affiliates under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Lender (for itself and its Affiliates and the successors,
assigns, heirs and representatives of each of the foregoing) (collectively, the
“Lender Releasors”) does hereby fully, finally, unconditionally and irrevocably
release and forever discharge Cortland Capital Market Services LLC, Colbeck
Capital Management, LLC, CB Agent Services LLC and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Colbeck/Cortland Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, arising on
or prior to the First Amendment Effective Date, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Lender Releasor has heretofore had or now or hereafter can, shall or
may have against any Colbeck/Cortland Released Party by reason of any act,
omission or thing whatsoever done or omitted to be done on or prior to the First
Amendment Effective Date and arising out of, connected with or related in any
way to this Amendment, the Financing Agreement or any other Loan Document, or
any act, event or transaction on or prior to the First Amendment Effective Date
related or attendant thereto, or the agreements of Cortland Capital Market
Services LLC, Colbeck Capital Management, LLC, CB Agent Services LLC or any of
their respective Affiliates contained therein, or the possession, use, operation
or control of any of the assets of each Loan Party, or the making of any Loans,
or the management of such Loans or the Collateral, in each case, on or prior to
the First Amendment Effective Date.

 



   

 

 

As to each and every claim released hereunder, each Lender hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Lender also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

8.     Miscellaneous.

 

(a)       This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b)       Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c)       This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

(d)       Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

 

(e)       Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f)       The Borrowers will pay on demand all reasonable fees, costs and
expenses of the Agents and the Lenders party to this Amendment in connection
with the preparation, execution and delivery of this Amendment or otherwise
payable under the Financing Agreement, including, without limitation, reasonable
fees, disbursements and other charges of counsel to the Agents and the Lenders
party to this Amendment.

 

[remainder of page intentionally left blank]

 



   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

  BORROWERS:       RHINO ENERGY LLC       By:

/s/ Richard A. Boone

  Name:  Richard A. Boone   Title: President and CEO

 

  RHINO EXPLORATION LLC   RHINO TECHNOLOGIES LLC   SPRINGDALE LAND LLC   CAM
MINING LLC   MCCLANE CANYON MINING LLC   HOPEDALE MINING LLC   CAM-OHIO REAL
ESTATE LLC   CAM-KENTUCKY REAL ESTATE LLC   CAM-COLORADO LLC   TAYLORVILLE
MINING LLC   LEESVILLE LAND LLC   CAM AIRCRAFT LLC   CASTLE VALLEY MINING LLC  
PENNYRILE ENERGY LLC

 

  By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: President and CEO

 



   

 

 

  GUARANTORS:       RHINO RESOURCE PARTNERS LP       By: Rhino GP LLC, its
general partner         By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title:   President and CEO

 



  RHINO TRUCKING LLC   RHINO SERVICES LLC   RHINO OILFIELD SERVICES LLC   TRIAD
ROOF SUPPORT SYSTEMS LLC   RHINO COALFIELD SERVICES LLC   RHINO NORTHERN
HOLDINGS LLC   CAM-BB LLC   CAM COAL TRADING LLC

 



  By:

/s/ Richard A. Boone

  Name: Richard A. Boone   Title: President and CEO

 



   

 

 

  COLLATERAL AGENT AND ADMINISTRATIVE AGENT:       CORTLAND CAPITAL MARKET
SERVICES LLC       By:

/s/ Matthew Trybula

  Name: Matthew Trybula   Title: Associate Counsel

 



   

 

 

  ORIGINATION AGENT:       CB AGENT SERVICES LLC       By:

/s/ Morris Beyda

  Name:  Morris Beyda   Title: Partner & COO

 



   

 

 

 
LENDER:       COLBECK STRATEGIC LENDING MASTER, L.P.       By: Colbeck Capital
Management, LLC, its investment manager         By:

/s/ Baabur Khondker

  Name:   Baabur Khondker   Title: Chief Financial Officer

 



   

 

 

 
LENDER:      

CION INVESTMENT CORPORATION



      By:

/s/ Gregg Bresner

  Name:  Gregg Bresner   Title: Chief Investment Officer

 



   

 

 

  LENDER:       33RD STREET FUNDING, LLC       By:

/s/ Gregg Bresner

  Name: Gregg Bresner   Title: Chief Investment Officer

 



   

 

 

